Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20130270746) in view of DeSimone (US20160046075).
	With regard to Claim 1, Elsey teaches:
 an additive fabrication device (Abstract) configured to fabricate parts by curing a liquid photopolymer to form layers of cured photopolymer (¶ 0002, 0013, 0095).  Elsey teaches that the device comprises an open-topped vessel (108) configured to hold the liquid photopolymer (104) (Fig. 1) and comprising a laminated multi-material layer (101) (¶ 0098) configured to facilitate separation of cured photopolymer from an exposed 
	In a similar field of endeavor, DeSimone teaches a similar apparatus for additive fabrication (Abstract, Fig. 2) comprising a multi-material laminated layer (¶ 0159) that is supported in a frame and forms the base upon which photopolymer resin is cured layer-by-layer to form an article (Fig. 1, 2, ¶ 0003, 0160-0161, 0178).  DeSimone explicitly teaches that the permeable build surface may comprise a laminated structure of a fluoropolymer top surface layer and a supportive silicone lower surface layer (¶ 0159) similar to the laminated silicone discussed in Elsey.  DeSimone teaches that the semipermeable build surface allows for the transport of oxygen through the build surface to aid in release of the cured layer from the build surface (¶ 0154-0158, 0162).  DeSimone teaches that it was known in the art that a satisfactory oxygen permeability for the semipermeable layer includes at least 10 Barrer (¶ 0158).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a multi-layer laminate similar to DeSimone in the device of Elsey as both relate to 
	With regard to Claim 4, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, Elsey further teaches wherein the mechanical device comprises at least one roller ([0054] [0117]).
	With regard to Claim 7, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, DeSimone further teaches wherein the first material layer comprises polydimethylsiloxane (PDMS) ([0159]).
	With regard to Claim 8, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, DeSimone further teaches wherein the first material layer has an oxygen permeability of at least 200 Barrer ([0158]).
	With regard to Claim 9, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, DeSimone further teaches wherein the barrier layer has an oxygen permeability between 20 Barrer and 60 Barrer ([0158)].
	With regard to Claim 10, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, DeSimone further teaches comprising a second material layer, the second material layer arranged between the first material layer and the barrier layer ([0017] [0028-0034]).
	With regard to Claim 11, Elsey in view of DeSimone teaches:


	In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (MPEP 2113 [R-1], see In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966).].
	With regard to Claim 12, Elsey in view of DeSimone teaches: 

	With regard to Claim 13, Elsey in view of DeSimone teaches: 
The additive fabrication device of claim 1, wherein the first material layer has a thickness between 0.001 inches and 0.01 inches ([0054]).
	With regard to Claim 14, Elsey in view of DeSimone teaches: 
The additive fabrication device of claim 1, DeSimone further teaches wherein the first material layer is a fiber composite film ([0135]).
	With regard to Claim 15, Elsey in view of DeSimone teaches: 
The additive fabrication device of claim 1, DeSimone further teaches wherein the barrier layer and the first material layer are transparent to the actinic radiation ([0029]).
	With regard to Claim 16, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, Elsey further teaches wherein the mechanical device is configured to contact the first material layer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20130270746) in view of DeSimone (US20160046075) and further in view of Rehrig (US20180290380).
With regard to Claim 5, Elsey in view of DeSimone teaches:
The additive fabrication device of claim 1, but is silent to wherein the barrier layer comprises polymethylpentene (PMP). However, Rehrig which discloses forming a three dimensional body [title] teaches the use of PMP layer [0054]. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (US20130270746) in view of DeSimone (US20160046075) and as evidenced by as evidenced by Pereira (NPL: https://books.google.com/books?id=jRX8BTrdDUsC&pg=PA60&lpg=PA60&dq=oxygen+permeability+of+PMP+and+PDMS&source=bl&ots=ylJKYI35Tq&sig=ACfU3U1qSq2yGdVKDnrM44XP1Qectt_oOg&hl=en&ppis=_c&sa=X&ved=2ahUKEwj20oq4k-7mAhWSVt8KHeXzCuUQ6AEwD3oECAgQAQ#v=onepage&q=oxygen%20permeability%20of%20PMP%20and%20PDMS&f=false).
With regard to Claim 6, Elsey in view of DeSimone teaches:


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743